[image_001.jpg]

 

May 3, 2012

  

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 620

Chicago, IL 60654

Attn: Josh Scheinfeld/Jonathan Cope

 

RE: Company Termination Notice Pursuant to Section 11(d) of the Purchase
Agreement

 

Dear Josh & Jonathan:

 

Pursuant to Section 11(d) of our Purchase Agreement dated May 27, 2011, we are
electing to terminate our Purchase Agreement by providing you with this Company
Termination Notice dated May 3, 2012.

 



  Very truly yours,       Bacterin International Holdings, Inc.        /s/ Guy
Cook, CEO     By:  Guy Cook, CEO



 

 

 



 

